On order of the Chief Justice, the motion of defendant-appellant for reconsideration of the order entered on June 1, 2018, is DENIED. For the reasons explained in that order, the only issue reviewable by this Court at this time is whether the Court of Appeals erred in dismissing the defendant-appellant's delayed application for leave to appeal on jurisdictional grounds because he failed to file it within the time period required by MCR 7.205(G)(3). Defendant-appellant is allowed an additional fourteen days to submit a new application addressing that question only. If the new application is not submitted on or before July 20, 2018, this matter will be administratively dismissed. This order shall serve as notice of the possible administrative dismissal under MCR 7.317(B).